Citation Nr: 0837024	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-24 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran, E.R., E. R. 


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1974 to November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The veteran appeared at a Travel Board Hearing before the 
undersigned in July 2007.  A transcript is associated withy 
the claims file.  


FINDINGS OF FACT

1.  The competent medical evidence of record illustrates that 
the veteran currently has schizoaffective disorder which, on 
the basis of clear and unmistakable evidence, is shown to 
have pre-existed military service and to not have been 
aggravate beyond the natural progression of the disease 
during military service.  

2.  The veteran currently has an eye disorder manifested by 
status-post keratoplasty of the right eye, with history of 
conjunctivitis and complaints of blindness bilaterally; there 
is no evidence of any complaint, treatment, or diagnosis, of 
a service-connectable eye disability until many years after 
service separation.  


CONCLUSION OF LAW

1.  Service connection for an acquired psychiatric disorder 
is unwarranted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007). 

2.  Service connection for a bilateral eye disability is 
unwarranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  While not required, in 
this case the veteran was asked to provide any evidence in 
her possession that pertains to the claims.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of her claims, has notified her of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist her.  In an April 2005 pre-adjudicative letter, the 
veteran was notified of the information and evidence needed 
to substantiate and complete her claims for service 
connection. The veteran was specifically informed as to what 
evidence she was to provide and to what evidence VA would 
attempt to obtain on her behalf.  While no longer required, 
she was also notified of the need to give VA any evidence 
pertaining to her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should her claims be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished a VCAA letter that 
included notice of what information or evidence was necessary 
to substantiate her claims.  The veteran has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claims by VA.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded a VA examination in May 2006 for the 
purpose of determining the etiology or approximate onset date 
for any psychiatric disability which might be present.  The 
examination was thorough in nature, included a nexus opinion 
and when considered with the other relevant evidence of 
record, the Board finds that the record is adequate to 
resolve this appeal.  Regarding the claim for an eye 
disorder, there is no evidence of any complaints of eye 
trouble in service, nor are there any symptoms which could 
potentially be related to a service-connectable eye disorder.  
As such, there is no further duty to provide an examination 
or medical opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service. Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  To satisfy the second requirement for 
rebutting the presumption of soundness, the government must 
show, by clear and unmistakable evidence, either that (1) 
there was no increase in disability during service, or (2) 
any increase in disability was "due to the natural 
progression" of the condition. Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-Psychiatric Disorder

The veteran contends that she began to exhibit psychiatric 
symptoms prior to entry into service, and that those symptoms 
manifested as an early form of schizophrenia prior to her 
entrance onto active duty.  The Board notes that the veteran 
was found to not have any psychiatric abnormality at service 
entry, and thus she is presumed to have been sound upon her 
enlistment.  It is, however, possible to rebut this 
presumption of soundness if clear and unmistakable evidence 
exists to show that the veteran's claimed condition did in 
fact pre-exist service and that the disability was not 
aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

The Board notes that the veteran had psychiatric treatment 
before entering service.  Namely, in February 1970 she was 
seen by psychologists due to poor behavior in school.  It was 
determined at the time that she had an adjustment disorder 
relating to the onset of adolescence, and group therapy was 
recommended.  The veteran was afforded a comprehensive VA 
psychiatric examination in May 2006 to determine  the nature 
and etiology of any acquired psychiatric disorder.  In the 
report of this examination, the psychiatrist opined that the 
behavior noted in the 1970 reports was actually the onset of 
schizoaffective disorder, which she is currently affected by.  
In a detailed opinion, the examiner stated his belief that 
the disorder did pre-exist service and that it was less 
likely than not to have been aggravated by the period of 
military service.  The report did contain a review of the 
medical evidence in service, which noted that the veteran was 
discharged from the Army after only approximately two months 
of service due to what was then characterized as an immature 
personality disorder.  

The examiner's opinion in concert with the pre-service 
evidence of psychiatric abnormality is indeed clear and 
unmistakable evidence that schizoaffective disorder pre-
existed service, and that military service did not aggravate 
the disorder beyond the natural progression.  Thus, in this 
instance, the presumption of soundness is rebutted, and it 
falls on the veteran to provide evidence of aggravation.  
VAOPGPREC 3-2003 (July 16, 2003).  To that end, there is 
simply no competent evidence supporting the veteran's 
contention that schizoaffective disorder was aggravated by 
service.  It is noted that there were certainly psychiatric 
symptoms in service, such as excessive use of sick call, 
negativism, apathy, anxiety, and passivity; however, the VA 
examiner found these symptoms to not be signs of aggravation, 
meaning that they were manifestations of the natural 
progression of schizoaffective disorder.  

Aggravation of schizoaffective disorder is not something that 
the veteran, as a layperson, is competent to report.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board acknowledges that the feelings of anxiety, etc., which 
were noted in service as symptoms, are ascertainable by the 
senses and are thus capable of lay observation.  Id.  She 
cannot, however, attribute these symptoms to aggravation of a 
pre-existing schizoaffective disorder, as such an opinion 
requires medical expertise that she has not shown.  Thus, the 
only competent medical opinion addressing aggravation is 
clearly and unmistakably against a finding that a current 
schizoaffective disorder was aggravated by service, and the 
claim must be denied.  

Analysis-Bilateral Eye Disorder  

The veteran contends that se currently experiences bilateral 
keratoconus in the eyes, and that as a result, she is blind.  
She asserts that this disorder had causal origin during her 
brief period of military service.  

The current nature of the veteran's eye disability is not 
unequivocally clear.  She was diagnosed with possible 
conjunctivitis in November 1987, and the diagnosing physician 
stated that her condition, at that time, was akin to "gun 
barrel" vision.  The doctor relayed a history of corneal 
replacement in the right eye, with the complaint centered on 
loss of vision in that eye.  Apparently, the veteran required 
two corneal replacements as a fungal infection occurred after 
the first surgery on the right eye.  Bilateral bacterial 
conjunctivitis was determined to exist in November 1987 by a 
physician working with the Social Security Administration 
(SSA), and status-post keratoplasty of the right eye was also 
assessed at this time.  Later SSA records noted that the 
veteran had impaired vision; however, could not determine 
what the cause of the impairment was.  It was noted that the 
veteran's visual impairment could be from a somatoform 
disorder.  More recently, an August 1995 clinical report 
assessed unspecified corneal problems with vision loss.    

The record is relatively devoid of more current findings of 
an eye disability.  It is, however, undisputed that corneal 
surgery took place in the 1980s, and that there have been 
complaints of blindness intermittently since this time.  
Thus, the Board will concede the existence of a current 
residual disability (of at least minimal severity), and will 
focus its attention on whether or not there was any 
indication of eye symptomatology in service.  

Upon review of the record, the Board notes that the veteran 
did not have any eye disorder noted in service other than 
having refractive error which required corrective lenses (in 
the absence of a superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection). 38 C.F.R. §§ 3.303(c).  The 
corneal surgery took place in 1983, many years after 
separation, and there is no indication of complaints of 
blindness until this time.  The Board notes that the passage 
of time without complaint, in and of itself, can be probative 
when adjudicating a claim for service connection.  See Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

There is, simply, nothing of record to show complaint, 
treatment, or diagnosis of a service-connectable eye disorder 
in service or until many years thereafter.  Given this, VA 
has no duty to provide an ophthalmology examination as there 
is nothing of record to indicate the potential onset of an 
eye disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Without evidence of a disability in service, a 
crucial element of the claim for service connection is 
missing, and the Board must deny the claim.  

Benefit of Doubt

In both claims for service connection present in the current 
appeal, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue. That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims. 38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

Entitlement to service connection for a bilateral eye 
disorder is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


